FAHY, Circuit Judge.
Appellees’ petition for rehearing en banc, which has been denied, points out that we failed to note that the proposed change in the language of § 339 Restatement, Torts, had been approved by the American Law Institute. As the section now reads the language “should know” in Clauses (a) and (b), is changed to “has reason to know.” With respect to this change the Institute Council stated that the decisions are unanimous to the effect that the possessor is under no duty to investigate to ascertain whether children are trespassing, or are likely to trespass. The Council also explained that “should know” involves an obligation of reasonable care to investigate the facts, while “has reason to know” means that the possessor knows enough to infer that the fact exists, or to govern his conduct on the assumption that it exists. We adhere to our views as expressed in our opinion, adding that were we to apply the changed language of Section 339 of the Restatement to this case a reversal would still be required; for the data before the District Court if followed by proof would enable a jury to find that appellees had reason to know that the “fact” — that is, the described condition— existed and the place was being used by children. If, however, the change in Section 339 means that in such a situation as is now before us the appellees must be shown to have had reason to know that the flare itself existed among the rubbish, we disagree. A landowner or occupier.mayjknow or bé chargedjwith', notice of. a condition on "his...premise^ which should reasonably leadjfim.t.0 take, precautiorisTagainst intruding children ?f tender years without specific, positive, and current knpvyfedg.erñ£'lhnlpa¿mular rthn5Y6onsffi^ nart. of that condi-jtíoh, whlcE^^prwards^ausesJnjury. As^rnTexampIeTañ unguarded'and’clogged pond or pool of generally shallow water may conceal a deep well, as in Coeur d’Alene Lumber Co. v. Thompson, 215 F. 8, 17-18 (9th Cir., 1914). And see 2 Harper & James on Torts 1458-59 (1956).1

. The.jcited authority provides the, .following analysis.: ~
Vlñsnectionl is one of the commonest precautions which the duty of care may require a defendant to take for the removal of danger. But it has been said that the occupier of land owes no duty of inspection to discover conditions dangerous to trespassing children. Such a rule would, of course, be a logical enough I corollary of the notion that landowners I owed no duty of care to trespassers. But lif the general principles of negligence are 'to be substituted for the older special immunities, then any exemption from a duty to inspect, as a matter of law in kll cases, is either a vestige of the older principle which is out of place under the *711,-newer one, or the erection of a fixed | standard of conduct that relieves one i class of defendants from one of the pre- | cautions commonly incidental to the exer-jcise of ordinary care. Here, as else-jwhere, in any given ease, inspection may [not be feasible or may seem uncalled for; ¡or an inspection which would have dis- ■| closed the particular condition may be , unreasonably burdensome. And under . general principles, if the danger was neither known in fact ñor 'cfiscqyeraBle“'by reasonable^inspection, the occupier cán-noTTEe" Held. There is no reason in logic or policy for extending the exemption further. [Footnotes omitted.]”